


Exhibit 10.18.4

 

CVR PARTNERS, LP

LONG-TERM INCENTIVE PLAN

EMPLOYEE PHANTOM UNIT AGREEMENT

 

THIS AGREEMENT (this “Agreement”), made as of the          day of
              , 20     (the “Grant Date”), between CVR Partners, LP, a Delaware
limited partnership (the “Partnership”), and the individual grantee designated
on the signature page hereof (the “Grantee”).

 

WHEREAS, the board of directors of CVR GP, LLC, a Delaware limited liability
company (the “General Partner”), has adopted the CVR Partners, LP  Long-Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain of the Partnership’s and its Subsidiaries’ and Parents’ employees,
officers, consultants and directors; and

 

WHEREAS, the Committee responsible for administration of the Plan has authorized
the grant of Phantom Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Grant of Phantom Units.

 

1.1          The Partnership hereby grants to the Grantee, and the Grantee
hereby accepts from the Partnership,                  Phantom Units on the terms
and conditions set forth in this Agreement.  Subject to the terms of this
Agreement, each Phantom Unit represents the right of the Grantee to receive, if
such Phantom Unit becomes vested, one (1) Unit on the date specified in
Section 4.  The issuance of Units upon vesting shall be subject to the Grantee’s
prior execution of and becoming a party to the Agreement of Limited Partnership
of CVR Partners, LP, as may be amended from time to time, and as in effect at
the time of such issuance.

 

1.2          This Agreement shall be construed in accordance with and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

2.             Vesting Date.

 

The Phantom Units shall vest, with respect to thirty-three and one-third percent
(33 – 1/3%) of the total number of Phantom Units granted hereunder, on each of
the first three anniversaries of the Grant Date (each such date, a “Vesting
Date”), provided the Grantee continues to serve as an employee of the
Partnership or its Subsidiaries or Parents on the applicable Vesting Date.

 

--------------------------------------------------------------------------------


 

3.             Termination of Employment.

 

(a)           In the event of the Grantee’s termination of employment with the
Partnership or one of its Subsidiaries or Parents prior to any Vesting Date by
reason of his or her death or Disability, any Phantom Units that have not vested
shall become immediately vested.

 

(b)           If (A) the Grantee’s employment is terminated by the Partnership
or one of its Subsidiaries or Parents other than for Cause or Disability (and
not in connection with a Change in Control), or (B) the Grantee resigns from
employment with the Partnership or one of its Subsidiaries or Parents for Good
Reason (and not in connection with a Change in Control), then any Phantom Units
scheduled to vest in the year in which such event occurs shall become
immediately vested, and all other Phantom Units shall be deemed forfeited and
Grantee shall have no rights with respect thereto.  For purpose of this
Section 3(b), if the Grantee has an employment agreement with the Partnership or
one of its Subsidiaries or Parents, the Grantee shall be treated as having been
terminated by such entity if, on or before expiration of the employment
agreement, such entity does not either (x) enter into a new employment agreement
with the Grantee or (y) offer the Grantee continued employment as an “at will”
employee with a base salary, bonus target and benefits at least equal to what
was provided under the previous employment agreement and in effect immediately
prior to its expiration, and Grantee’s employment actually terminates as a
result.

 

(c)           If (A) the Grantee’s employment is terminated by the Partnership
or one of its Subsidiaries or Parents other than for Cause or Disability within
the one (1) year period following a Change in Control, (B) the Grantee resigns
from employment with the Partnership or one of its Subsidiaries or Parents for
Good Reason within the one (1) year period following a Change in Control or
(C) the Grantee’s termination or resignation is a Change in Control Related
Termination (as defined in the employment agreement between the Grantee and the
General Partner), then any Phantom Units that have not vested shall become
immediately vested.

 

(d)           Any Phantom Units that do not become vested in connection with the
Grantee’s termination of employment in accordance with Sections 3(a), (b) or
(c) of this Agreement shall be forfeited immediately upon the Grantee’s
termination of employment.

 

(e)           To the extent any payments provided for under this Agreement are
treated as “nonqualified deferred compensation” subject to Section 409A of the
Code, (i) this Agreement shall be interpreted, construed and operated in
accordance with Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, (ii) if on the date of the Grantee’s separation from
service (as defined in Treasury Regulation §1.409A-1(h)) with the Partnership or
its Subsidiaries or Parents the Grantee is a specified employee (as defined
Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Grantee at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Grantee’s separation from service or (B) the
Executive’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the

 

2

--------------------------------------------------------------------------------


 

Grantee (or, if applicable, to the Grantee’s estate) on the first payroll
payment date following expiration of such six (6) month period or, if
applicable, the Grantee’s death, and (iii) for purposes of conforming this
Agreement to Section 409A of the Code, any reference to termination of
employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).

 

4.             Payment Date.

 

Within 10 days following (i) each Vesting Date, or (ii) if, prior to any Vesting
Date, the Grantee’s termination of employment with the Partnership or its
Subsidiaries or Parents under circumstances described in Section 3(a), (b) or
(c), the date of such termination of employment, the Partnership will deliver to
the Grantee the Units underlying the Phantom Units that become vested pursuant
to Section 2 or 3 of this Agreement.

 

5.             Non-transferability.

 

The Phantom Units may not be sold, transferred or otherwise disposed of and may
not be pledged or otherwise hypothecated.

 

6.             No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Partnership or any of its Subsidiaries or Parents, nor shall this Agreement
or the Plan interfere in any way with the right of the Partnership and its
Subsidiaries and Parents to terminate the Grantee’s employment therewith at any
time.

 

7.             Withholding of Taxes.

 

The Grantee shall pay to the Partnership, or the Partnership and the Grantee
shall agree on such other arrangements necessary for the Grantee to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting of the Phantom Units and
delivery of the Units.  The Partnership shall have the right to deduct from any
payment of cash to the Grantee an amount equal to the Withholding Taxes in
satisfaction of the Grantee’s obligation to pay Withholding Taxes. 
Notwithstanding the foregoing, at the Grantee’s election, the Partnership shall
withhold delivery of a number of Units with a Fair Market Value as of the
vesting date equal to the Withholding Taxes in satisfaction of the Grantee’s
obligations hereunder.

 

8.             Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

3

--------------------------------------------------------------------------------


 

9.             Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at the time
or at any prior or subsequent time.

 

10.          Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

11.          Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

12.          Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership.  This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.

 

13.          Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Partnership for all
purposes.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CVR PARTNERS, LP

 

GRANTEE

By: CVR GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By: Byron R. Kelley

 

Name:

Title: Chief Executive Officer and President

 

 

 

[Signature Page to Phantom Unit Agreement]

 

--------------------------------------------------------------------------------
